Citation Nr: 1215047	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-40 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) from May 10, 1982, to January 31, 1985.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD from November 7, 1990, to July 9, 1992.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD from July 9, 1992, to March 24, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1991 and July 2007 rating decisions by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 1991 rating decision denied entitlement to an increased evaluation for PTSD, then rated at 30 percent.  The July 2007 decision implemented a May 2007 Board decision; assigning an earlier effective date of May 10, 1982 for service connection for PTSD and assigning an initial evaluation of 30 percent.  

A subsequent November 2007 rating decision found no CUE in a January 1993 decision and declined to assign an evaluation in excess of 70 percent prior to March 24, 1994.  That issue is subsumed by the appeal of the June 1991 rating decision.

In February 2011, the Board remanded the issues on appeal for compliance with due process requirements.  The matters on appeal were recharacterized at that time to clarify the issues for appellate consideration; they were recharacterized again in a July 2011 Board remand to further define the stages of evaluation which were on appeal.  

When the Board first considered this appeal in February 2011, the RO had certified the appeal as involving entitlement to an earlier effective date from May 10, 1982, to March 24, 1994, for a 100 percent evaluation for PTSD with depression.  It was clear from the record, however, that this was actually a question of evaluation, not effective date, and that more than one period of evaluation, or stage, was at issue.

The July 2007 rating decision assigned an initial 30 percent evaluation for PTSD from May 10, 1982, the date of service connection for PTSD determined by the Board.  The Veteran filed a timely notice of disagreement (NOD) with this decision, and hence the evaluation of PTSD from May 1982 is on appeal.

However, service connection for PTSD was initially granted in an October 1987 rating decision, and a 30 percent evaluation was assigned, effective January 31, 1985.  The Veteran was notified of the grant of benefits in November 5, 1987, correspondence.  The Veteran did not disagree with the assigned evaluation, and the decision became final on November 5, 1988.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 30 percent evaluation since January 31, 1985, on is not on appeal.  To attack the subject of a final decision, CUE must be alleged, and no such allegation has been made with respect to the period January 1985 to November 1990.

On November 7, 1990, a claim for increased evaluation for PTSD was received from the Veteran.  Entitlement was denied in a June 1991 decision; notice of such was mailed to the Veteran on July 10, 1991.  The Veteran filed a timely NOD with the denial, and a statement of the case (SOC) was issued in March 1992.  

The Veteran filed a substantive appeal in August 1992; this would normally be untimely, as it was received more than one year after the appealed decision.  38 C.F.R. § 20.302.  However, on July 9, 1992, one day prior to the expiration of the appeal period, VA afforded the Veteran an examination for evaluation of his PTSD.  As the examination findings would clearly be relevant and probative to the question of evaluation for PTSD, VA should have issued a supplemental statement of the case (SSOC) and considered the examination findings in connection with the appeal for increased evaluation.  38 C.F.R. § 19.31.  This would have extended the time period for filing a substantive appeal to at least 60 days beyond the date the SSOC was issued; had it, in fact, been issued.  38 C.F.R. § 20.302(b)(2).  As VA failed to issue the proper SSOC, the appellate period must be considered tolled, and the August 1992 filing of a VA Form 9 is considered timely.

Accordingly, an appeal on a claim for increased evaluation for PTSD has been open and pending since November 7, 1990.  All evaluation periods since that time are on appeal, as no final decision was ever made following receipt of the November 1990 claim.  It is for this reason that the November 2007 decision denying CUE in the 1993 rating decision has been subsumed.  The Veteran was rated 30 percent disabled prior to July 9, 1992, and a 70 percent evaluation was assigned from that date until March 24, 1994, when a 100 percent schedular evaluation was assigned.

Although a claim for increased evaluation includes a claim of entitlement to a finding of total disability based on individual unemployability (TDIU) where there is evidence of unemployability, Rice v. Shinseki, 22 Vet. App. 447 (2009), no separate TDIU claim is inferred here, as the applicable criteria include a schedular consideration of unemployability.


FINDINGS OF FACT

1.  From May 10, 1982, to January 31, 1985, the evidence of record establishes that the Veteran's service connected PTSD prevented him from obtaining or retaining substantially gainful employment.

2.  From November 7, 1990, to July 9, 1992, the evidence of record establishes a severe impairment in the ability to obtain or retain substantially gainful employment due to PTSD; the Veteran remained able to work in some limited capacity, was not totally isolated, and did not repudiate reality.

3.  From July 9, 1992, to March 24, 1994, the evidence of record establishes a severe impairment in the ability to obtain or retain substantially gainful employment due to PTSD; the Veteran remained able to work in some limited capacity, was not totally isolated, and did not repudiate reality.


CONCLUSIONS OF LAW

1.  The criteria for an increased, 100 percent schedular evaluation for PTSD from May 10, 1982, to January 31, 1985, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2011).

2.  The criteria for an increased, 70 percent schedular evaluation, but no higher, for PTSD from November 7, 1990, to July 9, 1992, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2011).

3.  The criteria for an evaluation in excess of 70 percent for PTSD from July 9, 1992, to March 24, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the evaluation assigned from May 1982 to January 1985, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with regard to that stage.

Regarding the evaluations from November 1990 to March 1994, it does not appear that correspondence fully complying with the duty to notify provisions has been provided to the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While a July 2008 letter informed the Veteran of the types of evidence necessary and helpful to substantiate his claims, and spoke generally of shared responsibilities regarding production of such evidence, the specific obligations of VA and the Veteran were not set forth.  Further, the letter did not notify the Veteran of regulations pertinent to the establishment of an effective date for any evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, adjudication of the claims may proceed without prejudice to the Veteran.  He has amply demonstrated his understanding of the evidentiary requirements and has actively participated in and assisted VA with the gathering of relevant records and evidence.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual knowledge of what is needed to substantiate a claim prior to adjudication by the Board provides a meaningful opportunity to participate in the adjudication process).  Moreover, the Veteran has been informed through numerous statements of the case and supplemental statements of the case of the state of applicable law and the evidence of record.  He has at all times been represented by a Veterans Service Organization or a private attorney.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  VA examinations covering the evaluation stages in question are of record; examiners made all findings required for application of the rating schedule.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Here, all stages of evaluation under consideration are dated prior to November 1996, when the criteria for rating mental disorders were amended.  If a law or regulation changes during the course of an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g) ; see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The amendments to the rating criteria for mental disorders established the effective date of application but did not provide for retroactive application.  Thus, the amendments may be applied as of, but not prior to, November 7, 1996.  

Prior to November 7, 1996, the Rating Schedule provided that a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and psychoneurotic symptoms resulting in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment. 

A 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that resulted in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment. 

A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).  A 100 percent evaluation may be assigned under the above rating criteria as long as the veteran meets one of three listed criteria: total isolation; gross repudiation of reality; or unemployability.  See 38 C.F.R. § 4.132, Code 9411 (1996); Johnson  v. Brown, 7 Vet. App. 95, 96 (1994). 

With all evaluations under the applicable criteria, social inadaptability was considered solely in the context of industrial capability.  It is the impairment of earning capacity which was central to the assigned evaluations, not the ability to socialize.  38 C.F.R. § 4.129 (1996).

The claims file reflects extensive treatment and examination records, as well as lay statements, from a number of sources, dating from 1967 to the present.  As only specific time periods are at issue here, the description of the evidence is limited to that covering those time periods.

	May 1982 to January 1985

VA treatment records from 1982 to 1985 reveal repeated hospitalizations for psychiatric treatment.  The Veteran complained of depression, sleep trouble, anxiety, and anger problems.  He had difficulty with employment.  Although discharged from a state Veterans Home because he was found able to work, doctors at VA hospitals repeatedly commented on his anger problems and depression.  The Veteran was unable or unwilling to take responsibility for himself and his problems.  He threatened suicide and violence as manipulative tools, and evidence indicates there was a suicide attempt.  It is unclear from records whether this was a serious attempt or a suicidal gesture.  

Although the Veteran was able to obtain at least one job in 1982, as a janitor, he lost it almost immediately following the death of his wife in a pedestrian-car collision.  He then showed no ability to obtain regular, unprotected employment for many years.  A summary of his time as a resident of a VA domiciliary, from November 1984 to May 1987, indicates that while on admission he was unemployable, he made great progress over the course of his admission through use of medications and psychotherapy.

The evidence of record for the period of May 10, 1982, to January 31, 1985, establishes that, due to PTSD symptomatology, he was not employable.  His anger problems, depression, and unwillingness to accept responsibility prevented him from retaining gainful employment outside a protected environment; the work he performed in a State Veterans home was a type of work therapy.  His PTSD symptoms would have made it impossible for him to work the same sort of hours in a normal work environment.

Accordingly, for the period of May 10, 1982, to January 31, 1985, a schedular evaluation of 100 percent is warranted. 

	November 1990 to July 1992 and July 1992 to March 1994

As the analyses for these two stages are substantially similar, they are discussed together.

As was noted above, a 30 percent evaluation was assigned for PTSD, effective from January 31, 1985, in an October 1987 rating decision.  The Veteran did not appeal this decision, and it became final in October 1988.  A new claim for increased evaluation was not received until November 1990.  The assigned evaluation from January 1985 to November 1990 is therefore not on appeal, and the final decision may not be considered here in the absence of any allegation of clear and unmistakable error.

A VA examination was conducted in November 1990.  The Veteran was early for his appointment, and was cooperative throughout the interview, though he did not understand why he was being examined.  It appears that a routine future examination was scheduled; the Veteran also filed a claim for increased evaluation at approximately the same time.  The Veteran reported that he had spent five or six years in the early to mid-1980's in various VA dormitories and hospitals.  He continued to complain of PTSD symptoms, including nightmares, heightened startle reaction, and avoidance behaviors.  His wife complained that he talked in his sleep, and had awakened her numerous times recently.  He did not identify himself as a Vietnam Veteran to avoid being questioned about his experiences; the Veteran sobbed while recounting his combat stressors to the examiner.  He was unable to continue for quite a while.  The Veteran experienced a sense of loneliness and deep depression.  He was in therapy, but did not want to use medications.  He was in school to become a rehabilitation counselor.  On interview, the Veteran was well oriented and appropriately groomed.  His affect was flat to nervous.  Speech was normal, and thought patterns showed no tangentiality.  He denied current suicidal ideation.  Memory and concentration were intact, but insight was restricted.   The examiner commented that although PTSD symptoms were present, the Veteran had been able to adapt, and was "at least able to be somewhat productive."  

In December 1990, a counselor from the Salem Vet Center submitted a report regarding the Veteran.  The Veteran had been seen a total of four times by the social worker.  The Veteran was married to his third wife, and they had an 18 month old son.  He was a full time student, and anticipated receiving a BS in psychology.  His GPA was 3.79.  He also participated in a work-study program for 12 hours a week and was active in his church, where he was a choir member and organized Sunday School.  He had no other activities.  The Veteran's wife reported that he had "no capacity whatsoever in dealing with stress."  He had a heightened startle reflex, and once when surprised by a loud noise he had dropped the baby.   He was disconnected from others unless he needed them at any particular time.  The Veteran had nightmares, and his wife described a "hair trigger temper."  She was stunned by the depth and ferocity of his anger, and she was fearful.  He was intolerant of others, and required his family to stay well away from him when studying, so he could concentrate.  The Veteran was not suicidal, but was pessimistic about the future.  He regretted an "unproductive life" and threw "himself into his schoolwork in an almost obsessive way."  Medication was recommended.

In June 1992. Dr. BAW, a neuropsychiatrist, reported that he had been treating the Veteran since March 1992.  He reported that he had dealt mainly with "immediate symptomatology and his depression and frustration in general."  The Veteran's speech was extremely pressured and he was very agitated during sessions.  He was often tearful.  He complained of flashbacks and sleep problems.  The Veteran was using medication to help with sleep and nightmares, and these had helped.  He reported he had difficulty leaving the house, and did not socialize.  He was a student and hoped to become a rehabilitation counselor.  He felt isolated, even at school, and had a high level of anger.  The Veteran was "extremely intense."  His anger had caused him to leave numerous jobs in the past.  The doctor described PTSD as "severe."

A VA examination was performed in July 1992.  The Veteran had a history of being intolerant and difficult to get along with after his Vietnam service.  He was institutionalized for several years in the 70's and 80's.  Recently he had "settled down" and was able to successfully pursue his education; he held a BS and was working on a Master's in rehabilitation counseling.  He was in therapy with a private doctor, and taking medication which he stated had "helped him significantly."  He had done well in school by pouring all his energy into it.  Due to a heightened startle reflex, he needed absolute quiet to concentrate.  He disliked noises and crowds.  He did not socialize outside the family.  The Veteran had difficulty sleeping, and had nightmares.  He felt isolated from others.  On interview, the Veteran was anxious and pacing.  Eye contact was intense, and he was fidgety.  The Veteran was cooperative, however.  Speech was normal in volume, but the rate was high.  Mood was angry and affect anxious.  At times he seemed frustrated.  Thoughts were goal oriented, though at times the Veteran became obsessed about being angry.  He had no hallucinations or delusions, and denied suicidal thoughts.  The examiner opined that PTSD "ruled [the Veteran's] life."  Although he did well in school, the rest of his life remained a mess; all his efforts went into school; he was "obsessive and single minded."  His anger and anxiety affected even those efforts.  

The Veteran was examined by VA again in March 1993.  He was polite, but very angry over being called in.  He felt VA was "jerking with" him.  The Veteran expressed feelings of victimization.  The Veteran was thoughtful and reflective in discussing his education and career goals as a counselor; he felt he would have to stay away from addicts and Vietnam combat Veterans.  He described himself as a hard worker and quick study, but stated his lack of diplomacy and tendency to alienate people due to anger were problematic.  He had worked as an investigator for a lawyer, but was disturbed by accident photographs and began to miss a lot of work.  His depression caused him to withdraw.  The Veteran's affect was full and appropriate.  Speech was coherent and thought directed; there was no evidence of a thought disorder.  The Veteran was well oriented, with good insight and judgment.  

In March 1994, Dr, BAW reported that the Veteran had appeared to be doing better until he began to work as a crisis screener in an emergency room.  At that time there was a "marked deterioration."  He was unable to handle the stress of the long hours and negativity of the job.  He had been repeatedly reprimanded at work.  His supervisor certified to SSA that the Veteran was "unable to fulfill the essential requirements of the job" as of March 1994.  

The competent evidence of record from November 1990 to March 1994 reveals consistent reporting of the Veteran's PTSD symptomatology and the impact of such on his functioning.  While the Veteran was able to very successfully pursue his undergraduate and graduate degrees, his success was marked by an inability to deal with any stresses or distractions outside of that area.  He continued to be isolated from others except his family, and even those relationships were marked by anger and distance.  

The RO determined in a January 1993 rating decision that a 70 percent schedular evaluation was warranted effective from July 9, 1992, the date of the VA examination.  Prior to that date, the Veteran exhibited the same symptomatology and private and VA examiners described the same or very similar impacts on his occupational and social functioning.  It would be inconsistent to apply a lesser rating from November 1990 to July 1992.  Accordingly, resolving all doubt in favor of the Veteran, an increased 70 percent evaluation is warranted from November 7, 1990, to July 9, 1992.

The Board stresses that the assigned evaluation is supported by the evidence of record; it is not merely assigned for purposes of continuity.  The Veteran has demonstrated a severe impairment in his ability to maintain effective or favorable relationships.  It is only in isolation where he has been successful.

For the entirety of the November 1990 to March 1994 evaluation period, no rating in excess of 70 percent is warranted.  The Veteran's academic success demonstrates that he was capable of performing some useful, substantially gainful tasks.  Earning two degrees is no small accomplishment.  The Veteran himself observed, and doctors agreed, that his limitations from PTSD would best suit him to a fairly specific set of industrial tasks.  There remained, however, some he could perform.  His occupational impairment was not total.  Further, at no time was the Veteran delusional or disconnected from reality; to the contrary, his insight and judgment actually developed over this period.  Finally, he was not totally isolated.  He continued to work hard on his family relationships and enjoyed limited relationships within his church.  

The Board has considered the possibility of an extraschedular evaluation for these stages of evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedular criteria here are adequate.  The Schedule provides yet higher evaluations for PTSD than those currently assigned, but the Veteran does not display the symptoms required for such.  The criteria do reflect his complaints, symptoms, and impairments.  No further discussion is required.


ORDER

An initial evaluation of 100 percent for service connected PTSD from May 10, 1982, to January 31, 1985, is granted.

An increased, 70 percent schedular evaluation, but no higher, for PTSD from November 7, 1990, to July 9, 1992, is granted.

An evaluation in excess of 70 percent for PTSD from July 9, 1992, to March 24, 1994, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


